DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over FANELLI et al. (US 20180277632 A1, hereinafter Fanelli) in view of Cheng et al. (US 20200083253 A1, hereinafter Cheng)
With regards to claim 1, Fanelli discloses a semiconductor device, (FIGS. 1) comprising: 
a buried oxide layer, (BOX 320) having a first side and a second side; 
a silicon-based device layer, (side of BOX 320 having silicon handle substrate 320) disposed on the buried oxide layer, wherein the silicon-based device layer comprises a first interconnection structure; (at least right most interconnect passing through BOX 320)
a semiconductor-based device layer, (CMOS portion above BOX 320, see FIG. 3D and Paragraph [0052]) disposed on the buried oxide layer, wherein the semiconductor-based device layer comprises a second interconnection structure (at least channel on opposing side of top device from BOX 320)… to provide a channel capability of a semiconductor-based transistor; (see FIG. 3E, where the CMOS having an interconnect structure which acts as a channel for the CMOS device)
wherein the silicon-based device layer and the semiconductor-based device laver are disposed on opposing sides of the buried oxide layer. (See FIG. 3D-3E, where the two devices are on opposing sides of the BOX 320)
wherein the silicon-based device layer includes a MOS transistor. (active device 310, see FIG. 3A-3C and Paragraph [0036])
However, Fanelli does not explicitly teach a semiconductor layer other than a silicon layer.
Cheng teaches a semiconductor layer other than a silicon layer to provide a channel capability of a semiconductor-based transistor. (Paragraph [0050]: “The channel layers 40 and 140 can each independently include a silicon (Si), germanium (Ge), silicon germanium (SiGe), silicon carbide (SiC)...”)
It would have been obvious to one of ordinary skill in the art to modify the device of Fanelli to have the SiC as described in Cheng, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that SiC is a well-known semiconductor channel material that can be interchanged with predictable results. (See also Response to Arguments)

With regards to claim 2, Fanelli in view of Cheng teaches the semiconductor device of claim 1.
Fanelli further teaches wherein the silicon-based device layer comprises a silicon layer on the first side of the buried oxide layer and the semiconductor-based device layer comprises a semiconductor layer  on the second side of the buried oxide layer. (See FIG. 3D) 
  
With regards to claim 3, Fanelli in view of Cheng teaches the semiconductor device of claim 2.
Fanelli further teaches wherein the buried oxide layer and the silicon layer form a silicon-on-insulator (SOI) structure.  (Paragraph [0051]: “As shown in FIG. 3A, an RF silicon on insulator (SOI) device includes a device 310 on a buried oxide (BOX) layer 320 supported by a sacrificial substrate 301 (e.g., a bulk wafer).”)

With regards to claim 4, Fanelli in view of Cheng teaches the semiconductor device of claim 2.
Fanelli further teaches wherein the buried oxide layer and the semiconductor layer form a semiconductor-on-insulator structure.   (Paragraph [0051]: “As shown in FIG. 3A, an RF silicon on insulator (SOI) device includes a device 310 on a buried oxide (BOX) layer 320 supported by a sacrificial substrate 301 (e.g., a bulk wafer).”)

With regards to claim 5, Fanelli in view of Cheng teaches the semiconductor device of claim 2.
Fanelli further teaches wherein the semiconductor-based device layer comprises a semiconductor-based device on the semiconductor layer.  (See FIG. 3D, showing the CMOS device)

With regards to claim 6, Dutta in view of Cheng teaches the semiconductor device of claim 1.
Fanelli further teaches wherein the buried oxide layer has a thickness to mechanically support the semiconductor-based device layer by direct contact.   (See FIG. 3D, showing the supporting thickness)

With regards to claim 7, Fanelli in view of Cheng teaches the semiconductor device of claim 1.
Fanelli further teaches wherein the first interconnection structure comprises a first route structure Interconnects 350 on bottom of BOX 320 in FIG. 3D) and a first inter-layer dielectric layer (dielectric 306 on bottom of BOX 320 in FIG. 3D) enclosing the first route structure, (See FIGS. 3C and 3D) wherein the second interconnection layer comprises a second route structure (interconnects 350 on top of BOX 320 in FIG. 3D) and a second inter-layer dielectric layer (dielectric 306 on top of BOX 320 in FIG. 3D) enclosing the second route structure. (See FIGS. 3D-3E)

With regards to claim 8, Fanelli in view of Cheng teaches the semiconductor device of claim 7.
Fanelli further teaches further comprising a third route structure (interconnects 350 in BOX 320, see FIG. 3D) in the buried oxide layer, to electrically connect the first route structure and the second route structure.   (See FIG. 3D, showing the connection)

With regards to claim 9, Fanelli in view of Cheng teaches the semiconductor device of claim 8.
Fanelli further teaches wherein the third route structure comprises a via through the buried oxide layer to electrically connect the first route structure and the second route structure.   (See FIG. 3D, showing the via connection)

With regards to claim 10, Fanelli in view of Cheng teaches the semiconductor device of claim 1.
Fanelli further teaches wherein the semiconductor-based device layer comprises a semiconductor-based device operated in a radio frequency (RF) range. (Paragraph [0052]: “As shown in FIG. 3E, an integrated RF circuit structure 300 is completed by depositing a passivation layer…”) 

With regards to claim 21, Fanelli in view of Cheng teaches the semiconductor device of claim 1.
Cheng further teaches wherein the semiconductor-based device layer comprises one of GaN, Ga203, GaO, SiC, HSiC, AlN, and AlGaN. (Paragraph [0050]: “The channel layers 40 and 140 can each independently include a silicon (Si), germanium (Ge), silicon germanium (SiGe), silicon carbide (SiC)…”) 
It would have been obvious to one of ordinary skill in the art to modify the device of Fanelli to have the SiC as described in Cheng, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that SiC is a well-known semiconductor channel material that can be interchanged with predictable results. (See also Response to Arguments)

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
Based on Applicant’s amendment, Examiner has applied Fanelli as described above, which teaches, in combination with Cheng, the features of claims 1-10 and 21.
Therefore, claims 1-10 and 21 are properly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812